Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear whether the “a roller bearing” is one of the previously set forth “at least one roller bearing” or separate and apart therefrom. 
Claims 3 and 13 are indefinite because it is not clear if the first and / or second lubricant passages are the same as the previously set forth lubricant passage or separate and apart therefrom. 
Claim 7 is indefinite because it is not clear if the lubricant passages are the same as the passage of claim 1 or separate and apart therefrom.
Claims 9 and 20 are indefinite because the term “high-pressure seal” relies on a relative term of “high-pressure” to define the subject matter. However, it is not clear from the specification what kinds of seals would be considered a high-pressure seal and what kinds of seals would not. Thus, the metes and bounds of the claim cannot be determined.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5174839 to Schultz et al. 
Regarding claim 1, Schultz discloses an axle assembly comprising: a spindle (14, 34) fixed to a wheel end and defining a central axis (as evident from Fig. 2); a wheel hub 20 rotatably supported by at least one roller bearing 24 disposed on the spindle (as evident from Fig. 1, 2); a tire inflation system including: a spindle gas passage (e.g. 39) arranged to route a pressurized gas from an onboard source through the spindle (see col. 3, ln 27-29), a seal chamber (defined as being axially between 53, 54) between the spindle and wheel hub arranged to transfer gas from the spindle to the wheel hub (as evident from Fig. 2), and a hub gas passage in fluid communication with the seal chamber and arranged to route the pressurized gas to a tire (col. 4, ln 1-3); and 
a lubrication system including: a reservoir 51 (see Fig. 2 and col. 4, ln 15-22) located axially outboard of the seal chamber (as evident from Fig. 2), and at least one hub lubricant passage 21 arranged to route lubricant between the reservoir and a roller bearing 24 located axially inboard of the seal chamber (as evident from Fig. 2), wherein the hub lubricant passage is radially outward of the seal chamber and in fluid isolation from the seal chamber (as evident from Fig. 1 and 2; for example, note that 21 is radially beyond the outer race of the bearing and the seal chamber is not radially beyond the outer race of the bearing).

Regarding claim 7, Schultz discloses the assembly of claim 1 wherein at least a portion of the hub gas passage is circumferentially positioned between two adjacent hub lubricant passages (i.e. as there are numerous passages for each bearing in the manner of being between each tapered roller; also, the cross section shown in Fig. 2 at least shows a gas passage at a circumferential location aligned with the actual rollers of both bearings; not the passages between the rollers of the bearings, thus the gas passage would be between the passages of the rollers). 

Regarding claim 8, Schultz discloses the assembly of claim 1 further comprising a hub cap adapted to cooperate with the wheel hub to form the reservoir (wherein 18a forms the hub cap of the hub as evident from Fig. 1).

Regarding claim 9, Schultz discloses the assembly of claim 1 wherein the tire inflation system also includes at least one sealing element (e.g. 53) arranged to create a high-pressure seal within the seal chamber and engage an outer surface of the spindle and an inner surface of the wheel hub (as evident from Fig. 2).

Regarding claim 10, Schultz discloses the assembly of claim 9 wherein the at least one sealing element comprises an annular seal between the spindle and the wheel hub disposed at a first radius and the hub lubricant passage is disposed at a second radius greater than the first radius (as evident from Fig. 1 and Fig. 2 wherein the annular seal is best shown in Fig. 1 to be radially inward of the lubricant passage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of US 4496017 to Rogier.
Regarding claim 2, Schultz discloses the assembly of claim 1 but the passage does not appear to be oriented obliquely. Rogier discloses lubricant passages oriented obliquely relative to a rotational axis (e.g. see col. 3, ln 40-53). It would have been obvious to one of ordinary skill in the art to incorporate such shaping of the passages of Schultz with the motivation of either facilitating the distribution of lubricant or by a matter of design choice depending on the thickness of the hub wall that 21 extends through and the relative positioning of the inner and outer bearings. 

Regarding claim 3, Schultz in view of Rogier discloses the assembly of claim 2 wherein a first lubricant passage is oriented at a first oblique angle and a second lubricant passage is oriented at a second oblique angle (i.e. wherein each passage would be co-extensive with the inboard and outboard bearings as evident from Fig. 2). Note that this claim provides no structure to the lubricant passages recited therein unlike the passage of claim 2 which is the same passage set forth in claim 1. 

Regarding claim 4, Schultz in view of Rogier discloses the assembly of claim 2 wherein the at least one lubricant passage is oriented to direct lubricant in an outboard direction toward the reservoir during wheel hub rotation (as evident from Fig. 2 in view of the modification set forth by Rogier with the same motivation set forth for claim 2). 

Claim(s) 5, 6, 11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of US 20150352911 to Bittlingmaier.

Regarding claim 5, Schultz discloses the assembly of claim 1 but does not disclose a hub gear reduction mechanism in the reservoir arranged to circulate lubricant during hub rotation. Bittlingmaier discloses such (see [0016] with emphasis on the last 4 lines disclosing the incorporation of reduction gearing into the reservoir to share lubricant with the bearings). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of varying torque and speed output. 

Regarding claim 6, Schultz discloses the assembly of claim 1 but does not disclose that the at least one hub lubricant passage comprises a plurality of lubricant paths formed in the wheel hub that are configured to route lubricant to axially bypass the seal chamber. Bittlingmaier discloses such (see [0024]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of providing a redundant passageway for lubricant in case one path is blocked. 

Regarding claim 11, Schultz in view of Bittlingmaier discloses the claimed subject matter therein as discussed above in claim 5 with the same motivation relied upon therein. Examiner notes passages 39 and 20f as first and second gas passages respectively.

Regarding claim 15, Schultz in view of Bittlingmaier discloses the axle assembly of claim 11 wherein the at least one hub lubricant passage comprises a plurality of lubricant paths formed in the wheel hub that are configured to route lubricant to axially bypass the seal chamber (see Bittlingmaier, [0024]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of providing a redundant passageway for lubricant in case one path is blocked.

Regarding claim 16, Schultz in view of Bittlingmaier discloses the axle assembly of claim 11 wherein at least a portion of the second gas passage through the wheel hub is circumferentially positioned between at least one of the plurality of lubricant paths (as evident from Fig. 1 of Schultz). It would have been obvious to one of ordinary skill in the art to dispose the second gas passage between the other one with the motivation of avoiding the contamination of the gas passageway by not circumferentially overlapping the respective passageways with each other. 

Regarding claim 17, Schultz in view of Bittlingmaier discloses the axle assembly of claim 11 wherein the hub gear reduction mechanism is arranged to circulate lubricant during wheel hub rotation (as described in [0016] of Bittlingmaier with the same motivation previously provided).

Regarding claim 18, Schultz in view of Bittlingmaier discloses the axle assembly of claim 11 further comprising a hub cap adapted to cooperate with the wheel hub to form the lubricant reservoir (wherein 18a forms the hub cap of the hub as evident from Fig. 1). In the alternative, in view of the modification, it would have been obvious to incorporate hub cap structure with the motivation of preventing debris from entering the lubrication and pneumatic systems. 

Regarding claim 19, Schultz in view of Bittlingmaier discloses the axle assembly of claim 11 wherein the annular seal chamber is disposed at a first radius and the at least one internal lubricant passage is disposed at a second radius greater than the first radius (as evident from Fig. 1 and Fig. 2 wherein the annular seal is best shown in Fig. 1 to be radially inward of the lubricant passage).

Regarding claim 20, Schultz in view of Bittlingmaier discloses the axle assembly of claim 11 wherein the wherein the tire inflation system also includes at least one sealing element (e.g. 53) arranged to create a high-pressure seal within the seal chamber and engage an outer surface of the spindle and an inner surface of the wheel hub (as evident from Fig. 2).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Bittlingmaier and Rogier.

Regarding claim 12, Schultz in view of Bittlingmaier discloses the assembly of claim 11 but the passage of Schultz does not appear to be oriented obliquely. Rogier discloses lubricant passages oriented obliquely relative to a rotational axis (e.g. see col. 3, ln 40-53). It would have been obvious to one of ordinary skill in the art to incorporate such shaping of the passages of Schultz with the motivation of either facilitating the distribution of lubricant or by a matter of design choice depending on the thickness of the hub wall that 21 extends through and the relative positioning of the inner and outer bearings.

Regarding claim 13, Schultz in view of Bittlingmaier discloses the axle assembly of claim 12 wherein a first internal passage is oriented at a first oblique angle and a second internal lubricant passage is oriented at a second oblique angle (i.e. wherein each passage would be co-extensive with the inboard and outboard bearings as evident from Fig. 2). 

Regarding claim 14, Schultz in view of Bittlingmaier discloses the axle assembly of claim 12 wherein the at least one internal lubricant passage is oriented to direct lubricant in an outboard direction toward the reservoir during wheel hub rotation (as evident from Fig. 2 in view of the modification set forth by Rogier with the same motivation set forth for claim 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617